 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9
                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   XIFIN, INC., a California Corporation, Case No.: 3:18-CV-02792-WQH-MDD

12              Plaintiff,                  JUDGMENT
13        v.

14   Prestige Worldwide Leasing, a           Judge:       Hon. William Q. Hayes
15   Louisiana limited liability company     Magistrate   Hon. Mitchell D. Dembin
                                             Judge:
16              Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
                                                 Case No.: 3:18-cv-02792-WQH-MDD
                                   [PROPOSED] JUDGMENT
 1        The Court ENTERS default judgment against Defendant Prestige Worldwide
 2 Leasing, LLC, in favor of Plaintiff XIFIN, Inc., in the amount of $273,211.17. Plaintiff
 3 is entitled to post judgment interest at the rate of 10% per annum from the date of entry
 4 of this Judgment until paid.
 5        IT IS SO ORDERED
 6
 7
     Dated: October 28, 2019
                                               ~~Q~~y:~
                                               United States District Court
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                1.   Case No.: 3:18-cv-02792-WQH-MDD
                                     [PROPOSED] JUDGMENT
